precluded this court's review on appeal. The district court found that Ochs
                failed to specify exactly which objections counsel should have made, to
                show that any objections would have resulted in a more favorable
                outcome, and to demonstrate prejudice, as this court reviewed all but one
                of the unpreserved claims on appeal.
                            Second, Ochs argues that trial counsel's representation was a
                conflict of interest and the conflict was compounded by his representation
                of Ochs on appeal. The district court found that Ochs failed to
                demonstrate a conflict of interest by merely alleging that trial counsel had
                a bad relationship with the District Attorney's Office or Ochs had no
                involvement in her case other than paying, that Ochs failed to allege a
                conflict of interest regarding trial counsel's handling of the expert witness,
                and that there was no conflict with trial counsel handling Ochs's appeal.
                            Third, Ochs argues that trial counsel was ineffective for failing
                to obtain and/or communicate a reasonable plea offer. The district court
                found that this claim was without merit because "a defendant does not
                have a right to receive an offer of a plea negotiation from the State" and
                "ftlhe State never extended a plea offer to [Ochs], nor does the record
                indicate that the State was even willing to make an offer."
                            Fourth, Ochs argues that trial counsel was ineffective for
                putting her character into evidence, thereby opening the door for the State
                to introduce other bad acts, and for failing to object to the jury
                instructions. The district court found that trial counsel's decision
                regarding character evidence was a strategic one the district court would
                not second-guess, see Donovan v. State, 94 Nev. 671, 675, 584 P.2d 708,
                711 (1978), and that Ochs failed to establish any prejudice regarding the
                jury instructions.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                              Fifth, Ochs argues that the cumulative errors and combined
                  deficiencies by trial counsel mandate relief. The district court found that
                  this claim was without merit as none of Ochs's claims entitled her to relief.
                              Having reviewed the record on appeal, we conclude that
                  substantial evidence supports the district court's findings and its decision
                  to deny relief and that the district court did not err as a matter of law.
                  Riley v. State, 110 Nev. 638, 647, 878 P.2d 272, 278 (1994). Accordingly,
                  we
                              ORDER the judgment of the district court AFFIRMED.




                                                                                   5    J.




                                                      Parra—i"--  "tr              ir
                                                                                        J.




                                                      Saitta


                  cc: Hon. Michael Villani, District Judge
                       The Law Office of Dan M. Winder, P.C.
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e-